Citation Nr: 9935769	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-11 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than November 3, 
1997, for the receipt of improved disability pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

The St. Petersburg, Florida, Department of Veterans Affairs 
(VA), Regional Office (RO) received the veteran's 'original' 
claim for improved disability pension benefits on April 16, 
1990.  Following development, the RO denied entitlement to 
the benefit sought in a July 1990 rating decision.  The 
veteran was informed of this adverse determination, as well 
as his procedural and appellate rights, by VA letter dated 
August 14, 1990.  He did not initiate an appeal, and the 
decision became final.  The St. Petersburg VARO denial was 
thereafter confirmed and continued by rating decisions issued 
in December 1993, November 1994, March 1995 and June 1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision of the St. Petersburg 
VARO, which reopened and granted entitlement to improved 
disability pension benefits from November 3, 1997.  The 
veteran filed a timely notice of disagreement, and was issued 
a statement of the case in July 1998.  The RO received his 
substantive appeal later that month.


REMAND

Generally, the effective date of an evaluation and award of 
pension based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (1999).

In the instant case, the veteran contends, in essence, that 
he is entitled to an effective date earlier than November 3, 
1997, insofar as the RO failed to consider that the Social 
Security Administration (SSA) has deemed him to be 
unemployable since 1990.

In this regard, the Board observes that the RO's previous 
efforts to obtain medical records from the SSA have been 
unsuccessful.  In March 1997, following three separate 
inquiries by the RO between 1990 and 1997, the SSA indicated 
that the veteran had been denied Social Security Disability 
Insurance (SSDI) in 1987 and that his medical file had been 
destroyed.  The Board notes, however, that this statement is 
apparently erroneous.  It appears that a person who does not 
qualify for benefits under SSA's disability insurance program 
may still qualify for benefits under its income program.  
Indeed, the veteran has submitted copies of various 
correspondences from the SSA which show that he has been 
receiving benefits under the SSI program since January 1990.  
See SSA Letters dated November 27, 1989; November 29, 1993; 
and December 2, 1996.  Under 38 U.S.C.A. § 5106 (West 1991), 
the SSA, as well as any other Federal department or agency, 
shall provide such information to the Secretary as the 
Secretary may request for purposes of determining eligibility 
for or the amount of said benefits or verify other 
information with respect thereto.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Clearly, additional assistance is 
necessary in this case.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should request the SSA to 
furnish copies of the records relied upon 
in making the determination as to the 
veteran's entitlement to disability 
benefits under its SSI program.  The 
Administrative Law Judge's decision, if 
any, should also be provided.  Copies of 
the Social Security Administration's 
prior letters to the veteran should be 
attached to all requests.

2.  Following completion of the above 
action, the RO should then re-adjudicate 
the claim of entitlement to an effective 
date earlier than November 3, 1997, for 
the receipt of improved disability 
pension benefits.  If this determination 
remains adverse to the appellant in any 
way, he and the representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted.  
The appellant and the representative 
should then be afforded the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record. No action is required of the appellant until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


